DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a second curved path” in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “a second torsional spring” in line 1. It is unclear how there can be a second torsional spring without the recitation of a first rotational spring. For the sake of examination, claim 11 will be interpreted as reciting “a first torsion spring configured to exert torque on the axle to cause the axle to rotate in the first rotational direction and a second torsion spring configured to cause the axle to rotate in the second rotational direction”.
Claim 12 is rejected as depending from rejected claim 11.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 13-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cardinali (US 2022/0105267).
Regarding claim 1, Cardinali discloses an apparatus (460, Fig 4A) comprising: a first insertion needle (465, Fig 4A) configured to carry a distal end of a first medical device (464, Fig 4A) along a curved path that passes through an opening (430, Fig 4A) in the apparatus housing (412, Fig 4A) (See Fig 4A-4B); and a second insertion needle (481, Fig 4E) configured to carry a distal end of a second medical device (474, Fig 4A) through the opening in the apparatus housing (Para 0066 and Para 0071), wherein the first insertion needle carries the distal end of the first medical device such that the distal end of the first medical device becomes increasingly displaced from the distal end of the second medical device as the distal end of the first medical device is carried along the curved path (As seen in Fig 4B, the distal end of first medical device 464 surpasses the distal end of the second medical device 474 during insertion).
Regarding claim 2, Cardinali discloses the first medical device (464, Fig 4A) is a fluid delivery conduit (“cannula”, Para 0061) and the second medical device (474, Fig 4A) is an analyte sensor (“CGM sensor”, Para 0068).
Regarding claim 3, Cardinali discloses the fluid delivery conduit (464, Fig 4A) is a cannula (“cannula”, Para 0061).
Regarding claim 4, Cardinali discloses the second insertion needle (481, Fig 4E) is configured to releasably carry the second medical device based on accommodating the second medical device (474, Fig 4E) within the second insertion needle (See Fig 4E; Para 0066, lines 7-9).
Regarding claim 5, Cardinali discloses the first insertion needle (465, Fig 4A) is configured to releasably carry the first medical device (464, Fig 4) based on being at least partially inserted within a lumen defined by the first medical device (See Fig 4A; Para 0066, lines 1-3).
Regarding claim 6, Cardinali discloses the first insertion needle (465, Fig 4A) is configured to release the first medical device (464, Fig 4A) when the first insertion needle retracts toward the apparatus housing (Para 0066, lines 1-3) and the second insertion needle (481, Fig 4E) is configured to release the second medical device (474, Fig 4E) when the second insertion needle retracts toward the apparatus housing (Para 0066, lines 7-9).
Regarding claim 13, Cardinali discloses a second apparatus housing (410, Fig 4A) external to the apparatus housing (412, Fig 4A), the second apparatus housing being configured to engage and disengage the apparatus housing (Para 0060, lines 15-20; Para 0068).
Regarding claim 14, Cardinali discloses the second insertion needle (481, Fig 4E) is configured to carry the distal end of the second medical device (474, Fig 4E) along a second curved path (See Fig 4A-4B) that passes through the opening (430, Fig 4A) in the apparatus housing (412, Fig 4A).
Regarding claim 15, Cardinali discloses the first insertion needle (465, Fig 4A) is integrated with the first medical device (464, Fig 4A) (Collins dictionary defines integrates as “if you integrate one thing with another, or one thing integrates with another, the two things become closely linked or form part of a whole idea or system”. Therefore, since the first insertion needle and first medical device function and interact as part of an insertion system, they can be described as integrated).
Regarding claim 16, Cardinali discloses the second insertion needle (481, Fig 4A) is integrated with the second medical device (474, Fig 4A) (Collins dictionary defines integrates as “if you integrate one thing with another, or one thing integrates with another, the two things become closely linked or form part of a whole idea or system”. Therefore, since the second insertion needle and second medical device function and interact as part of an insertion system, they can be described as integrated).
Regarding claim 17, Cardinali discloses a fluid delivery channel (channel from septum 452 to opening 430, Fig 4A) configured to facilitate a fluidic connection between a fluid reservoir (reservoir 225, Fig 2 is a representation of the reservoir connected to the fluid delivery element 464) and the opening (430, Fig 4A) in the apparatus housing (412, Fig 4A); and a septum (452, Fig 4A) configured to seal an opening in the fluid delivery channel, wherein the curved path passes through the septum and the opening in the apparatus housing (Para 0065).
Regarding claim 18, Cardinali discloses the second insertion needle (481, Fig 4E) is configured to define a substantially straight path that passes through the opening (430, Fig 4A) in the apparatus housing (412, Fig 4A) (As seen in Fig 4B, the portion of the path that the second insertion needle takes, at least near opening 430, is substantially straight as it is less curved than the more proximal portion of the path. It is not clear from the claim language how straight is substantially straight).
Regarding claim 19, Cardinali discloses a method comprising: using a first insertion needle (465, Fig 4A) to carry a distal end of a first medical device (464, Fig 4A) along a curved path through an opening (430, Fig 4A) in an apparatus housing (412, Fig 4A) (See Fig 4A-4B); using a second insertion needle (481, Fig 4E) to carry a second medical device (474, Fig 4A) through the opening in the apparatus housing (Para 0066 and Para 0071) such that the distal end of the second medical device becomes increasingly displaced from the distal end of the first medical device as the distal end of the first medical device is carried along the curved path (As seen in Fig 4B, the distal end of first medical device 464 surpasses the distal end of the second medical device 474 during insertion).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cardinali (US 2022/0105267) in view of Schmid (US 2015/0290391).
Regarding claim 7, Cardinali discloses all of the elements of the invention as discussed above, however, is silent regarding an axle configured to rotate around a longitudinal axis of rotation, the axle being configured to cause substantially concurrent passage of the first insertion needle and the second insertion needle through the opening in the apparatus housing when the axle rotates in a first rotational direction around the longitudinal axis.
Schmid teaches an apparatus (300, Fig 26) comprising: a first insertion needle (374, Fig 27) configured to carry a distal end of a first medical device (376, Fig 27) along a curved path (See curved path in Fig 24) that passes through an opening (opening shown n Fig 25) in the apparatus housing; and a second insertion needle (375, Fig 27) configured to carry a distal end of a second medical device (377, Fig 27) through the opening in the apparatus housing (Para 0071) and further comprising an axle (axle connected to linkage 183a, Fig 1) configured to rotate around a longitudinal axis of rotation (Para 0058, lines 1-8), the axle being configured to cause substantially concurrent passage of the first insertion needle and the second insertion needle through the opening in the apparatus housing when the axle rotates in a first rotational direction around the longitudinal axis (Para 0071, lines 9-13; the insertion mechanism 380 functions the same insertion mechanism 180 except for there are two needles and cannulas being inserted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the insertion mechanism disclosed by Cardinali with the insertion mechanism disclosed by Schmid in order to have an insertion mechanism that can insert and retract the needles in a single/uninterrupted motion while also providing an increasing insertion force as the needle moves in the insertion direction (Para 0050).
Regarding claim 9, the modified invention of Cardinali and Schmid discloses a first torsion spring (181, Fig 1 -Schmid) configured to exert torque on the axle to cause the axle to rotate in the first rotational direction (Para 0058, lines 1-8 -Schmid).
Regarding claim 20, Cardinali discloses all of the elements of the invention as discussed above, however, is silent regarding rotating an axle in a first rotational direction, wherein the first insertion needle and the second insertion needle are operatively connected to the axle, and wherein the axle is configured to cause substantially concurrent passage of the first46Docket No: A0002988US01/1277-063US01 insertion needle and the second insertion needle through the opening in the apparatus housing when the axle rotates in the first rotational direction around a longitudinal axis.
Schmid teaches an apparatus (300, Fig 26) comprising: a first insertion needle (374, Fig 27) configured to carry a distal end of a first medical device (376, Fig 27) along a curved path (See curved path in Fig 24) that passes through an opening (opening shown n Fig 25) in the apparatus housing; and a second insertion needle (375, Fig 27) configured to carry a distal end of a second medical device (377, Fig 27) through the opening in the apparatus housing (Para 0071) and rotating an axle (axle connected to linkage 183a, Fig 1) in a first rotational direction, wherein the first insertion needle (374, Fig 27) and the second insertion needle (375, Fig 27) are operatively connected to the axle, and wherein the axle is configured to cause substantially concurrent passage of the first 46Docket No: A0002988US01/1277-063US01insertion needle and the second insertion needle through the opening (opening shown n Fig 25) in the apparatus housing when the axle rotates in the first rotational direction around a longitudinal axis (Para 0058, lines 1-8; Para 0071, lines 9-13; the insertion mechanism 380 functions the same insertion mechanism 180 except for there are two needles and cannulas being inserted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the insertion mechanism disclosed by Cardinali with the insertion mechanism disclosed by Schmid in order to have an insertion mechanism that can insert and retract the needles in a single/uninterrupted motion while also providing an increasing insertion force as the needle moves in the insertion direction (Para 0050).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cardinali (US 2022/0105267) in view of Lanigan (US 2021/0220549).
Regarding claim 7, Cardinali discloses all of the elements of the invention as discussed above, however, is silent regarding an axle configured to rotate around a longitudinal axis of rotation, the axle being configured to cause substantially concurrent passage of the first insertion needle and the second insertion needle through the opening in the apparatus housing when the axle rotates in a first rotational direction around the longitudinal axis.
Lanigan teaches an insertion mechanism for a first insertion needle (54’, Fig 18) and a second insertion needle (28’, Fig 18) comprising an axle (axle of gear 650, Fig 18) configured to rotate around a longitudinal axis of rotation, the axle being configured to cause substantially concurrent passage of the first insertion needle and the second insertion needle when the axle rotates in a first rotational direction around the longitudinal axis (Para 0101-0102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the insertion mechanism disclosed by Cardinali with the insertion mechanism comprising the axle, gears 650, spring 54, and rack gear 506 as taught by Lanigan in order to an insertion mechanism with increased increase accuracy, efficiency and safety (Para 0040).
Regarding claim 8, the modified invention of Cardinali and Lanigan discloses the second insertion needle (481, Fig 4E -Cardinali) comprises a rack gear (506, Fig 18 -Lanigan; the analogous second insertion needle 28’ comprises rack gear 506), wherein the axle (axle of gear 650, Fig 18 -Lanigan) is coupled to a pinion gear (650, Fig 18 -Lanigan), and wherein the rack gear is configured to mesh with the pinion gear when the axle rotates around the longitudinal axis (Para 0101 -Lanigan).
Claims 7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cardinali (US 2022/0105267) in view of Mojarrad (US 2020/0230313)
Regarding claim 7, Cardinali discloses all of the elements of the invention as discussed above, however, is silent regarding an axle configured to rotate around a longitudinal axis of rotation, the axle being configured to cause substantially concurrent passage of the first insertion needle and the second insertion needle through the opening in the apparatus housing when the axle rotates in a first rotational direction around the longitudinal axis.
Mojarrad teaches an insertion mechanism (12, Fig 2A) comprising an axle (110 and 102, Fig 2A) configured to rotate around a longitudinal axis of rotation, the axle being configured to cause substantially concurrent passage of the first insertion needle through the opening (126, Fig 2A) in the apparatus housing when the axle rotates in a first rotational direction around the longitudinal axis (Para 0043 and Para 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the insertion mechanism disclosed by Cardinali with the insertion mechanism taught by Mojarrad in order to have an insertion mechanism that is smaller in size and less complex (Para 0006).
Regarding claim 10, the modified invention of Cardinali and Mojarrad discloses the axle (110 and 102, Fig 2A) is configured to cause substantially concurrent retraction of the first insertion needle (465, Fig 4A -Cardinali) and the second insertion needle (481, Fig 4E -Cardinali) through the opening in the apparatus housing when the axle rotates in a second rotational direction opposite the first rotational direction (Para 0066, lines 7-9 -Cardinali teaches retracting both at the same time while Para 0047 of Mojarrad teaches the axle rotates in a second rotational direction. Also see Figs 3B-3C of Mojarrad).
Regarding claim 11, the modified invention of Cardinali and Mojarrad discloses a first torsion spring (130, Fig 6 -Mojarrad) configured to exert torque on the axle to cause the axle to rotate in the first rotational direction (Para 0047 -Mojarrad) and a second torsion spring (132, Fig 6 -Mojarrad) configured to cause the axle to rotate in the second rotational direction (Para 0047 -Mojarrad).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cardinali (US 2022/0105267) in view of Mojarrad (US 2020/0230313) and further in view of Blancke (US 2022/0096754)
Regarding claim 12, the modified invention of Cardinali and Mojarrad discloses all of the elements of the invention as discussed above, however, is silent regarding the first torsion spring has a first spring rate when the axle rotates in the first rotational direction, the second torsion spring has a second spring rate when the axle rotates in the second rotational direction, and the first spring rate is less than the second spring rate.
Blancke teaches that the spring rate can be selected to achieve a desired behavior (Para 0074, lines 13-15).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first and second spring rates to have the first spring rate be less than the second spring rate since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Additionally, applicant’s specification gives no criticality to the first spring rate being less than the second spring rate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTARIUS S DANIEL/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783